Citation Nr: 0527880	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  02-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic back disorder 
to include low back pain.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had honorable active service from April 19, 1977 
to May 3, 1987.  He had additional active service from May 4, 
1987 to June 28, 1991 from which he received an other than 
honorable discharge.  In December 2000, the St. Petersburg, 
Florida, Regional Office (RO) determined that the veteran's 
June 28, 1991 other than honorable discharge constituted a 
bar to his entitlement to all VA benefits based on his period 
of active service from May 4, 1987 to June 28, 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO decision which 
denied service connection for a chronic back disorder to 
include chronic low back pain.  In August 2004, the Board 
remanded the veteran's claim to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that he injured his back during his first 
period of active service.  The report of an April 2001 VA 
examination for compensation purposes states that the veteran 
presented a history of a 1980 inservice back injury while 
stationed in Germany.  He clarified that he slipped on some 
ice while carrying a heavy radio; injured his back; and 
subsequently sought medical treatment.  In February 2000, the 
RO contacted the National Personnel Record Center (NPRC) and 
requested the veteran's complete service medical records for 
incorporation into the record.  However, the Board notes that 
the veteran's complete service medical records are apparently 
not of record.  There is no clinical documentation arising 
from his period of honorable active service.  Indeed, there 
are no treatment records dated prior to September 1989.  

When a veteran identifies clinical treatment associated with 
specific military facilities, the VA has a duty to either 
undertake an exhaustive record search or explain why such 
action is not justified.  Dixon v. Derwinski, 3 Vet. App. 
261, 264 (1992).  The VA should obtain all relevant military, 
VA, and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  



Accordingly, this case is REMANDED for the following action:  

1.  Again contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that it 
forward the veteran's complete service 
medical records for incorporation into 
the record.  If no additional service 
medical records are available, prepare a 
written statement to that effect for 
incorporation into the record.  

2.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic back disorder to include low back 
pain.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

